                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

DANIEL M. BURKE,                                )
                                                )
              Plaintiff,                        )   Case No. 2:17CV00026
                                                )
v.                                              )         ORDER
                                                )
NANCY A. BERRYHILL,                             )   By: James P. Jones
ACTING COMMISSIONER                             )   United States District Judge
OF SOCIAL SECURITY,                             )
                                                )
              Defendant.


      It appearing that no objections have been timely filed to the Report filed

March 20, 2019, setting forth the findings and recommendations of the magistrate

judge, it is ADJUDGED AND ORDERED as follows:

      1.      The Report and its findings and recommendations are wholly

ACCEPTED and APPROVED;

      2.      The motions for summary judgment by the parties are DENIED;

      3.      The final decision of the Acting Commissioner of Social Security is

VACATED and this action is REMANDED to the Acting Commissioner pursuant to

the fourth sentence of 42 U.S.C. § 405(g) for further consideration in accord with the

Report; and

      4.      The clerk will close this case.
ENTER: April 30, 2019

/s/ James P. Jones
United States District Judge
